Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM PHC, Inc. Peabody, MA. We hereby consent to theincorporation by reference in theRegistration Statements on Form S-3 (Nos. 333-2246, 333-41494, 333-76137, 333-117146 and 333-141431) and Form S-8 (Nos. 333-123842 and333-149579) of PHC, Inc. and subsidiaries of our report dated August 18, 2011, relating to the consolidatedfinancial statements which appear in this Annual Report on Form 10-K. /s/BDO USA, LLP Boston, MA August 18, 2011
